Exhibit 10.4

 

DEFINITIVE AGREEMENT

 

AMENDMENT NO. 3

 

Dated as of November 16, 2015

 

to and under

 

Credit Agreement

Dated as of October 28, 2013, as Amended

 

Each of SOUTH STATE CORPORATION, formerly known as “First Financial
Holdings, Inc.” (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (the
“Lender”) agree as follows:

 

1.                                    Credit Agreement; Background.
(a) Reference is made to the Credit Agreement, dated as of October 28, 2013,
between the Company and the Lender, as amended by Amendment No. 1, dated as of
October 27, 2014 (“Amendment No. 1”), between the Company and the Lender, and as
further amended by the Agreement to Reinstate and Amendment No. 2, dated as of
November 5, 2015, between the Company and the Lender (said credit agreement, as
so amended, the “Credit Agreement”). Terms used but not defined in this
Amendment No. 3 (this “Amendment”) shall have the meanings ascribed to them in
the Credit Agreement.

 

(b)                                 The Company has requested that the Lender
agree to amend the definition of “Termination Date” as set forth in the Credit
Agreement on the terms and subject to the conditions hereinafter set forth and
the Lender is willing so to agree.

 

2.                                      Amendment. As of the Effective Date (as
defined in Section 5, below), Section 1.1 of the Credit Agreement shall be
amended by deleting the definition of “Termination Date” in its entirety and
replacing said definition with the following:

 

“‘Termination Date’ shall mean November 15, 2016, or, in any case, such earlier
date on which the Obligations shall terminate as provided in this Amendment.”

 

3.                                      Continuing Effect of Credit Agreement.
The provisions of the Credit Agreement, as amended by the amendment in Section 2
hereof, are and shall remain in full force and effect and are hereby in all
respects confirmed, approved and ratified.

 

4.                                      Representations and Warranties. In order
to induce the Lender to agree to the amendment contained herein, the Company
hereby represents and warrants as follows:

 

(a)                                The Company has the power, and has taken all
necessary action to authorize it, to execute, deliver and perform in accordance
with their respective terms, this Amendment and the Credit Agreement as amended
by this Amendment. This Amendment has been duly executed and delivered by the
duly authorized officers of the Company and is, and the Credit Agreement as
amended by this Amendment is, the legal, valid and binding obligation of the
Company enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 

(b)                                Each of the representations and warranties
set forth in Section 3 of the Credit Agreement, after giving effect to this
Amendment, shall be made at and as of the Effective Date, except to the extent
that any such representations or warranties are made as of a specified date or
with respect to a specified period of time, in which case such representations
and warranties shall be made as of such specified date or with respect to such
specified period.

 

5.                                      Conditions to Effectiveness. This
Amendment shall be effective as of November 16, 2015 (the “Effective Date”), but
only after the Lender, in its sole discretion, shall have determined that each
of the following conditions has been satisfied by the Company or waived by the
Lender:

 

(a)                                 The Lender shall have received each of the
following in form and substance satisfactory to it:

 

(i)                                     this Amendment duly executed by the
Company and the Lender;

 

(ii)                                  an incumbency certificate, dated the
Effective Date, executed by the secretary or assistant secretary of the Company,
which shall identify by name and title, and bear the signature of, each officer
of the Company authorized to sign this Amendment and the documents delivered by
the Company hereunder and to effect the amendments contemplated hereby (each
such officer, an “Authorized Officer”);

 

(iii)                               either a copy of the by-laws of the Company,
certified on the Effective Date by the secretary or assistant secretary of the
Company, or a certificate, dated the Effective Date, of the secretary or
assistant secretary of the Company certifying that the by-laws of the Company,
as delivered to the Lender under Section 4.1 of the Credit Agreement, remain in
full force and effect without amendment or modification of any kind;

 

(iv)                              either a copy of the by-laws of South State
Bank, certified on the Effective Date by the secretary or assistant secretary of
the South State Bank, or a certificate, dated the Effective Date, of the
secretary or assistant secretary of South State Bank certifying that the by-laws
of South State Bank, as delivered to the Lender under Section 4.1 of the Credit
Agreement, remain in full force and effect without amendment or modification of
any kind;

 

(v)                                 a Certificate of Existence for the Company,
issued by the Office of the Secretary of State of South Carolina, and either
certified copies of the Articles of Incorporation of the Company, issued by the
Office of the Secretary of State of South Carolina, or a certificate, dated the
Effective Date, of the secretary or assistant secretary of the Company
certifying that the Articles of Incorporation of the Company, as delivered to
the Lender under Section 4.1 of the Credit Agreement, remain in full force and
effect without amendment or modification of any kind;

 

--------------------------------------------------------------------------------


 

(vi)                              a Certificate of Existence for South State
Bank, issued by the Office of the Secretary of State of South Carolina, and
either certified copies of the Articles of Incorporation of South State Bank,
issued by the Office of the Secretary of State of South Carolina, or a
certificate, dated the Effective Date, of the secretary or assistant secretary
of South State Bank certifying that the Articles of Incorporation of South State
Bank, as delivered to the Lender under Section 5(a)(vi) of Amendment No. 1,
remain in full force and effect without amendment or modification of any kind;

 

(vii)                           copies (in form and substance satisfactory to
the Lender), certified on the Effective Date by the secretary or assistant
secretary of the Company, of resolutions of the Company authorizing the
execution and delivery of this Amendment;

 

(viii)                        a certificate, dated the Effective Date, of an
Authorized Officer stating that each representation made or deemed made under
Section 4 of this Amendment is true and correct on and as of such date or, in
the case of any such representation or warranty that is made as of a specified
date or with respect to a specified period of time, as of such specified date or
with respect to such specified period and that all conditions precedent to the
Effective Date have been satisfied by the Company;

 

(ix)                              an opinion of counsel for the Company, who may
be in-house counsel, dated the Effective Date, with respect to this Amendment,
the Credit Agreement as amended hereby, and the matters contemplated hereby and
thereby; and

 

(x)                                 such other information, documents or
materials as the Lender may have reasonably requested.

 

6.                                      Governing Law. This Amendment shall,
pursuant to New York General Obligations Law 5-1401, be construed in accordance
with and governed by the law of the State of New York.

 

7.                                      Counterparts. This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto were upon the same instrument.

 

8.                                     Headings. Section headings in this
Amendment are included herein for convenience and reference only and shall not
constitute a part of this Amendment for any other purpose.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the date hereinabove set forth.

 

 

SOUTH STATE CORPORATION

 

 

 

 

 

By:

/s/ Richard C. Mathis

 

Name:

Richard C. Mathis

 

Title:

EVP & Treasurer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeffrey P. Googins

 

Name:

Jeffrey P. Googins

 

Title:

Vice President

 

--------------------------------------------------------------------------------